Case: 21-51227     Document: 00516490404         Page: 1     Date Filed: 09/29/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               September 29, 2022
                                  No. 21-51227
                                Summary Calendar                  Lyle W. Cayce
                                                                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Naomi Michelle Gutierrez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:21-CR-231-5


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Naomi Michelle Gutierrez appeals the sentence imposed following
   her guilty plea conviction for conspiracy to possess with intent to distribute
   methamphetamine in violation of 21 U.S.C. §§ 841 and 846. She argues that
   the district court clearly erred in denying her a minor-role adjustment


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51227      Document: 00516490404            Page: 2   Date Filed: 09/29/2022




                                      No. 21-51227


   pursuant to U.S.S.G. § 3B1.2(b) because others in the conspiracy were the
   primary distributors and because the district court took into account the
   amount of drugs she distributed when deciding whether to apply the
   adjustment. She also argues that the district court clearly erred in applying a
   two-level upward adjustment for a firearm being possessed in connection
   with the offense pursuant to U.S.S.G. § 2D1.1(b)(1). She contends the
   adjustment should not apply because there was no evidence that she knew of
   the weapons possessed by one of her co-conspirators and because there was
   no evidence that she could foresee his possession of the weapons.
          We review factual findings made by the district court in connection
   with §§ 3B1.2(b) and 2D1.1(b)(1) for clear error. See United States v. Sanchez-
   Villarreal, 857 F.3d 714, 721 (5th Cir. 2017); United States v. King, 773 F.3d
   48, 52 (5th Cir. 2014). “A factual finding is not clearly erroneous if it is
   plausible in light of the record read as a whole.” Sanchez-Villarreal, 857 F.3d
   at 721; see also King, 773 F.3d at 52.
          There was no clear error in declining to apply a minor-participant
   adjustment as Gutierrez failed to carry her burden of showing the culpability
   of an average participant in the drug trafficking conspiracy, and she did not
   show that she was substantially less culpable than an average participant. See
   United States v. Castro, 843 F.3d 608, 613 (5th Cir. 2016). Also, there was
   evidence that Gutierrez understood the criminal activity’s scope and
   structure; that she had, at least on one occasion, been involved in planning
   and organizing the criminal activity; that the nature and extent of her
   participation included distributing methamphetamine on a regular basis;
   that, at least on one occasion, she took over deliveries for the leader of the
   conspiracy; and that she benefitted from the criminal activity by profiting




                                            2
Case: 21-51227      Document: 00516490404          Page: 3    Date Filed: 09/29/2022




                                    No. 21-51227


   from the distribution of methamphetamine that she personally sold. See
   § 3B1.2, comment. (n.3(C)).
          The district court also did not clearly err in applying the § 2D1.1(b)(1)
   enhancement. Gutierrez does not dispute that one of her co-conspirators
   knowingly possessed firearms while she and he committed the drug
   trafficking offense. It is irrelevant that she may not have known about the co-
   conspirator’s firearms or possessed them. See United States v. Garza, 118
   F.3d 278, 285-86 (5th Cir. 1997); United States v. Zapata-Lara, 615 F.3d 388,
   390 (5th Cir. 2010). The district court’s judgment is AFFIRMED.




                                          3